DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-11 are pending.
Response to Arguments
Applicant’s arguments, see page 7, filed 02/24/2022, with respect to the specification objection have been fully considered and are persuasive.  The Abstract Objection  has been withdrawn per applicant’s amendment to the abstract.
Applicant’s arguments, see page 7-8, filed 02/24/2022, with respect to the 102 rejection have been fully considered and are persuasive.  The 102 rejection has been withdrawn per applicant’s arguments.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Woernle et al US20170343395 (hereinafter “Woernle”) discloses a sensor device (10), in particular for use in a motor vehicle, comprising a housing (11) for receiving a sensor element (1), wherein the sensor element (1) has contact surfaces (21 to 23) that are electrically conductively connected with electrical plug connections (27) arranged in the housing (11), in the region of contacts (24 to 26), wherein the sensor element (1) is applied with force by a housing element (13), in particular formed as a housing cover, in the direction of the contacts (24 to 26) for the purposes of electrical contacting, and wherein a support in the form of a 3-point contact is 
However, Woernle fails to disclose a second pressure passage (60) that is sealed from the first pressure passage (50) and guides the reference pressure to a second contact surface (33) of the sensor element (30), wherein the support member (70) is a structure that is formed by integrating an elastic material section (81) and a hard material section (75), the elastic material section (81) exerting sealing performance on the first pressure passage (50) and the second pressure passage (60) and being configured to be elastically deformed, and the hard material section (75) having a rigidity higher than a rigidity of the elastic material section (81). This configuration allows for improving work efficiency during assembly which makes for a longer lasting device.
Gebauer et al US20110016981 (hereinafter “Gebauer”) discloses a pressure measuring module for recording an absolute pressure or a relative pressure. Pressure measuring module includes a housing produced preferably as a premold, in which a pressure measuring chip is accommodated. The latter is contacted electrically either to a lead frame or to at least one printed circuit trace, at least one electronic component being provided, which is connected to a section of the lead frame or of the at least one printed circuit trace, exiting laterally from the housing that is produced as a premold, and is covered by a partition of a cover. (Fig 1-5, Paragraph 0019-0048)
However, Gebauer fails to disclose a second pressure passage (60) that is sealed from the first pressure passage (50) and guides the reference pressure to a second contact surface (33) of the sensor element (30), wherein the support member (70) is a structure that is formed by 
Prior arts such as Woernle and Gebauer made available do not teach, or fairly suggest, a second pressure passage (60) that is sealed from the first pressure passage (50) and guides the reference pressure to a second contact surface (33) of the sensor element (30), wherein the support member (70) is a structure that is formed by integrating an elastic material section (81) and a hard material section (75), the elastic material section (81) exerting sealing performance on the first pressure passage (50) and the second pressure passage (60) and being configured to be elastically deformed, and the hard material section (75) having a rigidity higher than a rigidity of the elastic material section (81). This configuration allows for improving work efficiency during assembly which makes for a longer lasting device.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-11 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855